                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                No. 1:19-cv-280-MOC

  MEGHAN MARIE NEIRA on behalf of
  herself and all others similarly situated,

                     Plaintiffs,
   v.                                                          ORDER

  GOODFELLAS PIZZA, INC. and
  AARON FOX,

                    Defendants.




         THIS MATTER is before the Court on the parties’ Joint Stipulation for Proposed Notice

of a Collective Class, filed on July 15, 2020. (Doc. No. 21).

         The Court, having reviewed the stipulation, and the Proposed Notice attached thereto,

hereby approves the Joint Stipulation. The parties shall send the Notice in accordance with the

procedures in the Joint Stipulation.

         IT IS SO ORDERED.

                                                     Signed: July 22, 2020




                                                 1
        Case 1:19-cv-00280-MOC-WCM Document 22 Filed 07/22/20 Page 1 of 1
